 Case 2:21-cv-02552-SHL-atc Document 63 Filed 09/16/21 Page 1 of 10        PageID 1269

                    IN THE UNITED STATES DISTRICT COURT                       ...........
                   FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
                                                                            . G ,. .   1   j   :   :   f   j

G.S., by and through his parents and next                   )
friends, BRITTANY AND RYAN                                  )
SCHWAIGERT, S. T. by and through her                        )
mother and next friends, EMILY TREMEL,                      )
and on behalf of those similarly situated,                  )
                                                            )
              Plaintiffs,                                   ) No. 21-cv-02552-SHL-atc
                                                            )
v.                                                          )
                                                            )
GOVERNOR BILL LEE, in his official                          )
capacity as GOVERNOR OF TENNESSEE,                          )
                                                            )
              Defendants                                    )
                                                            )
Peggy June Griffin, United States Taxpayer                  )
and Citizen of the State of Tennessee and                   )
Rhea County                                                 )

              Pro se Intervenor
                  - - - - . ..... MOTION TO INTERVENE
                                          AND
                COMPLAINT AND REQUEST TO DISCONTINUE SUIT


      Comes above-referenced pro se litigant asking permission to Intervene and

enter her slrong resistance to the l~wsuit broug~t again_s t her through the

vehicle called the ADA/Covid Extortion/Mandates and to request that this

case be dismissed en toto.

      Citizen pro se is well-aware that in the recent years that pro se litigants

are considered a sort of hillbilly and object of comical entertainment by 'trained
          -                                -        --      '
lawyers,' yet this Citizen comes to this Court with a history of justice built on

the foundations of the Righteousness of Christ and His Interest in Equity and
                                           J.   I   •   ,

Truth. Furthermore, the Courts have anciently recognized that citizens are

forced to pay into a system which has become alien and has for its vernacular
  Case 2:21-cv-02552-SHL-atc Document 63 Filed 09/16/21 Page 2 of 10                      PageID 1270

                                                       2              ,·,


language and practice which is foreign to their everyday existence, therefore

the Courts, recognizing this handicap, made ancient provision for the profane

to gain entrance and get the ear of the Court.

White v. CIR Civ.A. No. 80-K-397, US Distr. Court, D, Colorado, April 13, 1982:

"Under liberal construction of requirements of rule, complaint that gives defendant fair notice of what
plaintiffs' claim is, and grounds upon which it rests complies with rule, and
under principle, that pro se plaintiffs are not to be held to the same standard as
is imposed on trained lawyers, complaint complied with rule."

       The pro se litigant in this case furthermore enters into the record Exhibit I,

an affidavit which gives background of a prominent graduate of the 1944 Class of

the Chattanooga College of Law, her Mother, whose experience has founded the

basis for her understanding in the undertow of corruption which has grieved

the common citizen who expects justice and finds that his hopes are dashed

without redress as a person. Said affidavit also provides an outline for the

submitted data in this Motion.

       It further demonstrates the high standards of law and justice formerly

held by the State of Tennessee, who~e Bible-based att~rneys and judges, feared
                                                           ••         )l (     I

God and knew that Bible precept and precedent framed the foundation for a

widow, by law, to demand that she got what was coming to her. She could not

be disenfranchised from her rights as a wife. Knowing real American and

Tennessee law gave her the knowledge to prevail, as opposed to the fraudulent

and artificial quoting of some far-fetched and expensive precedent legal

sentence.                                 . , • • .. l • ,ti    I 1   1 • ,   t , .


       The 1866 Civil Rights law as elucidated in the book by J. C. Wells, MAGNA

CHARTA or THE RISE AND PROGRESS OF CONSTITUTIONAL CIVIL LIBERTY


                                                     I, Ul      ·I            a       I
 Case 2:21-cv-02552-SHL-atc Document 63 Filed 09/16/21 Page 3 of 10                                                PageID 1271


                                                                        l I l l


IN ENGLAND AND AMERICA, embracing The Period from the Norman Conquest

to the Centennial Year of American Independence, 1883, shown in Exhibit

II, guaranteed absolute freedom unknown before. The American CIVIL

RIGHTS LAW provides individual liberty and responsibility, as opposed to

the negating of these Rights by the so-called CIVIL RIGHTS ACT of 1964. The

overthrow of these freedoms, indeed the sedition entered into law by President

Lyndon B. Johnson, after the death of President John Kennedy, is chronicled in

a video you tube entitled THE KILLING OF KENNEDY, wherein President

Johnson declared a virtual end to the personal freedoms furnished by the

Civil Rights LAW of 1866.(A spurious copy is listed on the internet.)
                       ----- . . . -   .        . -     ~     n -       .   ,. ,.            ,
     Wise and prominent citizens like Senator Strom Thurmond entered

strong protests and warned of the corruption which would emanate from this

Act and its enforcement Arm.

Affirmative Action
                -     ···-· .. 't.              .                                    ,, ''       \ / "1   -   r-


"By its attempt to regulate and govern the private businesses, which
are miscalled public accommodatio~s in this bill, this proposal would
inject the Government into the most sensitive areas of human
contractual relations, agreements for personal services. In so doing,
constitutional interpretations of long standing are being swept aside
in favor of tortuous rationalizations which studiously ignore the
constitutionally forbidden~.11~ · ·       ·    ~tacy_seryice on
citizens."                                      '   ·

And the following classifies the hideous 'grant/mandates' as the
worst in the history of the world.         •1

"This bill, by vesting the power to withhold or terminate Federal
funds, creates a concentration of-power-of-economic coercion
unequaled in the history of governments - a power concentration

                                           ,•         ,.,.,   I     •               .I
   Case 2:21-cv-02552-SHL-atc Document 63 Filed 09/16/21 Page 4 of 10                                           PageID 1272

                                                                      ,~          .,! t·     , ... , ..
                                                                      4

which defies the experience of mankind with the temptation of power
to corrupt."
The Late S. C. Senator Strom Thurmond
The 'power of corruption' has come full circle until the entire

population is held in abstract fear of a lawsuit or loss of federal funds
from mandates. Such extortion is unAmerican; for the income

tax to be withheld and forced to Washington to be distributed to
various "ABC agencies" which recycle the money back to the districts
with 'mandates' declares that men like Strom Thurmond were
not so much politicians than prophets. -                                                   - -- - - -

          Furthermore, these insidious bureaucracies FORCED all

95 counties in Tennessee to adopt the insidious lawyers' extortion

and exaction involved with the ADA, now lecherously attached to the

COVID redistribution scam. To add power to the condemnation of

exaction, let the Word of God upon which our forefathers relied

bring testimony.

Webs~er's 1828J)j.~JJ9.J1acy~ ~. . ,. .....·,.....
                                             ·.,.....,.....1_.,.,,.............................~   .• - - - ·
Exaction

EXAC'TION, noun The act of demanding with authority, and compelling to
pay or yield; authoritative demand; a levying or drawing from by force; a
driving to compliance; as the exaction of tribute or of obedience.

1. Extortion; a-wresting -from -one unjustly; the taking advantage of one's
necessities, to compel him to pay illegal or exorbitant tribute, fees or rewards.
  Case 2:21-cv-02552-SHL-atc Document 63 Filed 09/16/21 Page 5 of 10                                                                      PageID 1273
                                                           l I:
                                                       5

Take away your exactions from _my people.-EzekieL45:9.- - -

2. That which is exacted; tribute, fees, rewards or contributions demanded or
levied with severity or injustice. Kings may be enriched by exactions, but their
      power is weakened by the consequent disaffection of their subjects.

'Exactions' in the Bible
Isa 3:14
The Lord enters into judgment with the elders of His people and their
princes,"For it is you who have devoured the vineyard [with your oppression,
you have robbed the people and ruined the country];The plunder of the poor
is in your houses.
Ezek 45:9
Thus saith the Lord GOD; Let it suffice you, 0 princes of Israel: remove
violence and spoil, _and e?(ecute,jw.d g,oi~nt aod_jl,t~tk~Jc\k~w.ay. your
exactions from my people, saith the Lord GOD.
Amos 5:11
Forasmuch therefore as ye trample upon the poor, and take exactions from
him of wheat: ye have built houses of hewn stone, but ye shall not dwell in
                    , •~- • - - - • • • - • • - -.-•   ¼     t    t • I   I   t   t   ,...,_.._.,._ __   ,,,,_   ; # ' ~ .. -.:- • -   • • ••   '




them; ye have planted pleasant vineyards, but ye shall not drink the wine
thereof.

      The above references to the Highest Authority in Law in America, the ground source for

precept and principle, the Bible, condemns roundly with attendant curses from God such

a system which was unheard of prior to the 1964 so-called Civil Rights Act.

      Furthermore, Tennessee's heritage in resisting tyranny and unusual government force
                                                                                       I



is reflected in the Mandate in the Tennessee Declaration of Rights, Art.                                             1,   Section 2:
  Case 2:21-cv-02552-SHL-atc Document 63 Filed 09/16/21 Page 6 of 10                                                    PageID 1274




                    · · · · ----~ ·- 1· 1              ,,,,   1, 6' 1111t11mrn ~p••,•c:      , , 1 ,~,~

  "That government being instituted for the common benefit, the doctrine of nonresistance
  against arbitrary power and oppression is absurd, slavish, and destructive of the good and

happiness of mankind."

Section 16. The declaration of rights hereto prefixed is declared to be a part of the Constitution

of the state, and shall never be violated on any pretense whatever. And to guard against
transgression of the high powers we have delegated, we declare that everything in the bill of
rights contained, is excepted out of the general powers of the government and shall forever
remain inviolate."

       Is it any wonder, then, that my Mother was shocked to find that her denial of

her crown by the BAR Association; she knew real law and filled the ORDER that she

resist 'arbitrary power' which she did successfully. Why hasn't this Judge and the entire

Bartlett, Tennessee, school board resisted the arbitrary power which is the ARM OF

EXACTION with the tax dollars of the Tennessee taxpayers whose money is EXACTED? Why

aren't they angry with the EXACTION and EXTORTION practiced with their withholding

income tax? Why would the Governor of Tennessee not know that he, after swearing a

sacred oath on the Word of God, not tremble at the very thought of such extortion - that

Lhe Federal Government might withhold money from Tennessee which was rightfully

ours in the first place???!!!

       Furthermore, in true Tennessee Volunteerism and Courage to contend for freedoms

the Legislature in the last session passed laws forbidding the force by so-called 'health'

departments. See Exhibit III - HJR 0013 and attendant signature by the Governor

of Tennessee in conjunction with the expressed will of the people. I would remind this
                          .   .. ····-····   • ·••-~                                  ff''     IC::'   I' '   "'t• . . . . . . .


Court that it is unlawful to overturn the plain expressed will of WE THE PEOPLE who

have voted through their Legislature that they WILL NOT BE FORCED - it is contrary
                                                                 I   I


to their natural God-given Rights and love of freedom. What kind of people would execute


                                                          -----=--'-'-------- - - -
                                                                         'I
  Case 2:21-cv-02552-SHL-atc Document 63 Filed 09/16/21 Page 7 of 10                                                                       PageID 1275


                                                                                 7
                                                                                                   ~ Pl   •   '   1




such FORCE on a free people? Do their churches not teach them that "where the Spirit of

God is, there is LIBERTY?" And that early preachers echoed the words of Circuit Preachers,

ordering them to "stand fast in the liberty wherewith Christ hath made you so strangel5

free and not be entangled again in the yoke of bondage." Did not Shelby County deliberately

enjoin to honor the early courageous military hero of Kings' Mountain by taking the name of

Isaac Shelby? Do the children know of this famous fighting military hero who was ordered

by Preacher Samuel Doak to "wield the sword of the LORD and of Gideon." ???Do the

teachers know? Does the Judge know and based on the oath to uphold the precept and

principle reflected in the Word of God in Tennessee law and Declaration of Rights? Which

law brought this Judge to power - the CIVIL RIGHTS LAW or the so-called CIVIL RIGHTS

ACT?

       Recent legal actions have includeg efforts o endilie extortion/ exaction

exercised by the ACLU and other so-called "civil rights" attorneys. The powerful American

Legion, the voice of millions of American veterans, moved Congress to end

said extortion for legal fees. For example, in 2005, Resolution 326 was adopted in Congress,

calling on Congress to withdraw the authority of judges to award attorney fees in all
                     · • · ... • • _..   - .. ., • ..... " t1   'I I   1   f d 111 tH I 1 I   -.                      ' ' I J \\ -,-.,--   •n   •




Establishment of Religion Clauses under all fee-shifting federal statutes, e.g., Equal Access to

Justice Act, and not just 42 USC Section 1988, which was the lecherous vehicle for extortion

and exaction to strip the United States Taxpayer of their money through the insidious

recycling of federal money and attendant legal fees under the EAJA as well as 42 USC.1988.
                                             --- -                 --
These combined resolutions have been reaffirmed in new iterations every two years with each

new Congress. It is a policy of the American Legion that Resolutions calling on Congress to

act need to be reaffirmed with the election of a new Congress. In the 2005 National American
  Case 2:21-cv-02552-SHL-atc Document 63 Filed 09/16/21 Page 8 of 10                                                                                  PageID 1276
                                                                                                                      I I~   ..!.l It 1 )   ,•-r • •• •• • .
                                                                                      8

Legion Convention where American Legion Attorney Rees Lloyd of California was to be a

delegate, a new iteration of the original two resolutions were adopted to be applied to the

113 th   Congress which would be elected in November 2012.

"There simply is no reasonable basis to support the profiteering in attorneys' fees ordered by

judges ... The very threat of such fees has made elected bodies, large and small, surrender to

the ACLU'S (and like legal brotherhoods- Intervenor's insert) demands to secularly cleanse

the public square." (In the Footsteps of the Founders, A Guide to Defending American

Values, published by The American Legion, Public Relations Division,

          Such actions by prestigious veteran's organizations demonstrate the unrighteousness

and injustice of the legal plunder whereby so-called 'civil rights attorneys' have robbed the

individual of their freedom and skills in favor of the system of extortion and exaction,

exercising the system ofleechcraft practiced by 42 USC 1988. Complainant/Intervenor has
                           •   •   ·· •   ••   ~-~ .. . - . . . . . . . . "   1   1 ,, <tH!I!   flij< \\( It'   itl/lJ .-r-1...,.---r--~-- · ·                 .


been party in such intervention more than once, terrifying the legal system who fear the

awakening by the Taxpayer. That day of awakening is at hand.

SUMMARY OF REDRESS AND RECOMMENDATIONS

          Every person so effected by the insults to their qualifications subject to enforced
                                                                                    '•    l


employment should be outraged that they were denied their CML RIGHTS LAW in favor

of a hackneyed scheme to FORCE them into employment, rather than coming in the Right

way of earned qualifications. Such effected persons will never be able to prove they gained

their position through skill or personal qualifications for success, but will forever be indebted

to a fraudulent and unnatural force, robbing their soul of the satisfaction of climbing up the

Right Way. They are now indebted to a lecherous and unnatural force who will rob them

of the glory of personal achievement and make them beholden to those who care nothing

for their souls or happiness.
  Case 2:21-cv-02552-SHL-atc Document.-,,,,
                                        63  ,,.
                                         - -Filed
                                                - - -09/16/21
                                                      - - --· - Page 9 of 10                     PageID 1277


                                                                                  9

        The artificial promotion through the so-called "Civil Rights Act' negates any authority

the effected judges or employees might have to act or rule in any capacity, and must be

removed at once from such authority.-

        The effrontery and overreach of the Federal judiciary and its attempt to usurp the

authority of the Tennessee Constitution for any purpose is unacceptable and their rulings

or opinions considered null and void, under the sovereign Rights of the citizens of the State

of Tennessee.

        The Internal Revenue Service must be restrained from using any force or coercion

pertaining to federal income tax and no penalty required for refusal to be a party to said

extortion/ exaction. Sheriffs must exercise their rightful authority over their County

governments and refuse admittance from any Federal agency who would exercise
                                           t_,,,,~
                             · • • • • • • • ••      tt--t~_,..,....,.....,__ .. -tt--•~ - ·-- .....
                                                  • • • • • • • .. ~   -NI   ''



arbitrary power over our American Rights.

        The particular overreach in restraining the Governor of Tennessee from a duly

constituted Executive Order is particularly reprehensible in that the people of Tennessee

voted through their legislature to avoid being FORCED by any entity, including the Shelby

County School Board or any other tax-funded entity. Such high-minded conduct is not

only unreasonable but is an effront to the liberty-loving people of Tennessee and will not

be tolerated, to the extent of their ability to refuse to comply, Let this Complaint remind

all who have dared to put their hand to stop the Covernor's liberty exercise that they are

paid by tax dollars, particularly in light of the recycling of their wealth through the mandate/

grant system. Such high-minded conduct represents nothing more than slavery which subjects

those who should be the true authorities to the philosophy that they are to "shut up and pay

the bills." Who can suffer such insubordination?

        Restraining the Int_er~al Rev~nve ~ervice will also represe11t a boou to the employees,

judges, and massive staffers since they will be able to keep what they earn and spend it as
 Case 2:21-cv-02552-SHL-atc Document 63 Filed 09/16/21 Page 10 of 10                                                                                                       PageID 1278

                                                                                   10

they well please, once they are free of the extortion/ exaction of the grant/mandate system

      Prosecution should begin at once with attendant prison terms for all who have

been guilty of concocting and benefitting by said extortion/ exaction.

      Any teacher who was party to ordering children of the free citizens out of school for

refusal to wear masks must be forced to apologize and pay for any tuition or fees which

were required for the effected parents being forced into an alternate school. Such conduct

is reprehensible and unAmerican.

      The overreach exercised by the Federal Judge requires a public apology

with promise to bone up on the Tennessee Constitution, seeing such Judge has no jurisdiction

                                                                                   ...
over the State, especially in light of the FORCED use of tax dollars against the citizens of

Tennessee who are denied redress into their mandated economy.

      Intervenor recognizes her God-given Rights to protest aforesaid crookery nnd

extortion/ exaction, furthermore, she stands with the God of David before Goliath who

said, in what may be called "Tennessee Hebrew," hillbilly vernacular, "you come to me

with a Mandate and attached crooked grant/recycling, but I come to you in the Name of

Jesus Christ the Righteous, Who is our Lawgiver, our Judge and our King, who saved our

forefathers are Kings' Mountain and who put down the legal system with the testimony

of my Mother, Peggy Cook Cobb, who came into her legal prowess the Right Way, the

Civil Rights Law, without the extortion/exaction exercised by the so-called "Civil Rights Act."

       By this great Name and Law, I ask recognition and redress and full benefits of

the prose litigant, United States and Tennessee citizen. I am an American.

Respectfully submitted,

 ~ r., ¥
PEGGY JUNE GRIFFIN, 265 Crestview Lane, Dayton, TN 37321 (423) 775-0774.
                                                                                                               1
                                                                                                                                       --~- ....                      .




                          -~   · · · · - - · · ..   - · .. - - - - -.............................. . . . . _. . . . . . . ._ _ _ _ •   _ _ _ _..... _   _   ....,_ . . .   •   •••
